                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PLEXXIKON INC.,                                   Case No. 17-cv-04405-HSG
                                   8                    Plaintiff,                         ORDER REGARDING JUNE 8
                                                                                           PRETRIAL CONFERENCE
                                   9             v.

                                  10     NOVARTIS PHARMACEUTICALS
                                         CORPORATION,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          The pretrial conference in this case was previously set for June 8, 2021, at 3:00 p.m. The

                                  14   Court ADVANCES the hearing to 2:00 p.m. that same day. As the Court previously advised the

                                  15   parties, to streamline the proceedings each party shall designate one attorney who shall be

                                  16   prepared to speak and address any questions raised during the hearing.

                                  17          In light of the evolving developments with coronavirus (COVID-19), the hearing will be

                                  18   held via Zoom Webinar. All persons attending the hearing or who wish to listen to the

                                  19   proceedings may do so by using the following Zoom Webinar link:

                                  20   https://cand-uscourts.zoomgov.com/j/1607976056?pwd=aW5IeE14UkJRbkdPTGJFWFUrRG1Cdz09

                                  21          Webinar ID: 160 797 6056; and

                                  22          Password: 129759

                                  23          Or via iPhone one-tap:

                                  24   US: +16692545252,,1607976056#,,1#,129759# or +16468287666,,1607976056#,,1#,129759#

                                  25          Or via Telephone:

                                  26          +1 669 254 5252

                                  27          +1 646 828 7666

                                  28   International numbers are available: https://cand-uscourts.zoomgov.com/u/ach5LK3DtI.
                                   1          Persons granted remote access to court proceedings are reminded of the general prohibition

                                   2   against photographing, recording, and rebroadcasting of court proceedings (including those held

                                   3   by telephone or videoconference). See General Order 58 at Paragraph III. Any recording of a

                                   4   court proceeding held by video or teleconference, including “screen-shots” or other visual copying

                                   5   of a hearing, is absolutely prohibited. Violation of these prohibitions may result in sanctions,

                                   6   including removal of court-issued media credentials, restricted entry to future hearings, or any

                                   7   other sanctions deemed necessary by the court.

                                   8          IT IS SO ORDERED.

                                   9   Dated: 6/3/2021

                                  10                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  11                                                    United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
